Appellant has been condemned to the penitentiary for life upon conviction for the murder of one Jack Kendall.
No statement of facts accompanies the record and no bills of exception are incorporated therein.
The indictment appears to be regular and the charge of the court must be presumed to have been acceptable to appellant as no objections appear to have been made thereto.
Where the punishment is so severe as that imposed in the present case it is much more satisfactory to this court to have the facts before us, but in their absence and in the present condition of the record nothing is brought forward for review and our duty demands an affirmance of the judgment, and it is so ordered.
Affirmed.